


DEBT AMENDMENT




Southridge Partners II, L.P. (the “Holder”) is the holder of outstanding
promissory notes issued by AccelPath, Inc. (the “Company”) as outlined in
Schedule A (attached), in the aggregate principal amount of $100,000.00 (the
“July 2012 Note”), and $40,000.00 (the “February 2012 Note”), respectively
(collectively referred to as the “Notes”).




The Holder and the Company now desire to amend certain provisions of each of the
February 2012 Note and the July 2012 Note as follows:  




(a) The first paragraph of Section 2 of the July 2012 Note is hereby deleted and
replaced with the following  and the following is inserted as the second
paragraph of the February 2012 Note:

The Holder of the Note is entitled at any time at its option to convert all or a
portion of the principal amount of the Note plus accrued interest into shares of
Common Stock at a conversion price for each share of Common Stock equal to the
Current Market Price multiplied by fifty percent (50%) (the “Conversion Price”).
“Current Market Price” means the lowest closing bid price for the Common Stock
as reported by Bloomberg, LP or, if not so reported, as reported on the
over-the-counter market, for the ten (10) trading days ending on the trading day
immediately before the relevant Conversion Date (as defined below).  The amount
of shares issuable pursuant to a conversion shall equal the principal amount (or
portion thereof) of the Note to be converted, plus accrued interest, divided by
the Conversion Price;

(b) the Maturity Dates of the February 2012 Note and the July 2012 Note shall be
extended to December 31, 2014.




This Agreement shall be construed as to both validity and performance and
enforced in accordance with and governed by the laws of the State of New York,
without giving effect to the conflicts of the law principles thereof.




This Agreement may not be modified or changed except by an instrument or
instruments in writing executed by the parties hereto.




Dated: April 1, 2013

 

 

AccelPath, Inc.

 

Southridge Partners II, LP




By:

/s/ Shekhar Wadekar

 

By:

/s/ Steve Hicks

Title:

President

 

Title:

 











Schedule A




 

 

 

 

 

 

 

Original

 

 

 

Current

 

 

 

 

 

Current

 

 

 

 

 

 

 

 

Maturity

 

 

 

Maturity

 

 

Original

 

 

Balance

 

Name

 

 

Date

 

 

 

Date

 

 

 

Date

 

 

Value

 

 

Due

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Southridge Part II LP

 

 

07/18/2012

 

 

 

01/31/2013

 

 

 

12/31/2014

 

 

$

100,000.00

 

 

$

103,328.76

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Southridge Part II LP

 

 

02/10/2012

 

 

 

08/31/2012

 

 

 

12/31/2014

 

 

$

40,000.00

 

 

$

49,515.61

 






